DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 and 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the best prior art of record does not teach or fairly suggest
in claim 1:
a buried region of the first conductivity type, the buried region disposed between the body region and a substrate, the buried region configured with a dopant concentration or at a distance from the source or drain region to reduce a capacitance between the source region and the drain region by depleting the body region adjacent to the drain region or the source region responsive to a reverse bias voltage applied to the body region; and 
a sub-circuit coupled to the body region to selectively apply the reverse bias voltage to the body region when the MOSFET is turned off and selectively remove the reverse bias voltage when the MOSFET is turned on.
in claim 9:
a buried region of the first conductivity type, the buried region disposed between the body region and a substrate, the buried region configured to reduce a capacitance 
fixedly coupling a first voltage to the buried region; reducing the off capacitance of the MOSFET by coupling a second voltage to the body region to reverse bias a junction between the body region and the buried region when the MOSFET is turned off, and 
coupling the first voltage or a third voltage to the body region to remove the reverse bias of the junction between the body region and the buried region when the MOSFET is turned on.
in claim 16:
a circuit to selectively adjust an off capacitance of a metal-oxide semiconductor field effect transistor,
…
a buried region of the first conductivity type, the buried region underlying at least a part of the body region; and
a sub-circuit configured to:
provide a reverse biasing voltage between the body region and the buried region when the MOSFET is turned off, and provide equal voltages to the body region and the buried region when the MOSFET is turned on.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826